Title: From Thomas Jefferson to Robert Smith, 23 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug 23. 1802.
          
          I had yesterday written & committed to the post office a letter in answer to yours of the 16th. on the measures to be pursued with respect to our Barbary affairs. this was grounded on the supposition that we might still be at peace with Marocco. your’s of the 20th. was recieved yesterday evening, and informs me of the declaration of War by the Emperor of Marocco. it was not very unexpected. for as I mentioned to you in a former letter, the demand was so much out of the course of the acknowleged right of nations in case of blockaded places as to shew he was determined on war & was making a pretext. the change of the circumstance of possible peace for certain war, renders it necessary to retain my letter to the Emperor of Marocco, and also the gun carriages, and instead of them to send an additional frigate. this, even if the Boston returns, will I presume be sufficient, if Tunis remains at peace, as we may hope from the very satisfied state in which our presents had recently placed that Bey. mr Simpson, by his connections & acquaintance with those around the Emperor, will be able probably to find out what was his real reason & object in declaring war, without the smallest pretense of having recieved any injury from us. if it was a [mere] [mias?] of humor, the money sent for the purposes mentioned in my letter, may enable him to smooth his ill humor, to open conferences of peace, & to agree to a suspension of hostilities till we can give regular powers for treating. this course of proceeding is certainly within their usage. if his object was to obtain new presents, or a regular tribute, he will come round in the [. . .] also: but if the war has been commenced on a superstitious idea that he ought not to let Musselmen suffer unaided (as has [been suggested]) peace with him will be more difficult until we have it with Tripoli. to this last object Cathcart must bend his views. you will judge which of the frigates it is best to send, and you are sensible of the importance of dispatch. nothing should be spared to make the Emperor feel our vigor, & particularly to destroy his [two] new vessels either in harbor, or on their coming out. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
          
            P.S. I re-inclose the papers sent me. we should be very liberal to our attentions to the interests of Sweden in the Mediterranean. if Marocco does not quickly [come] [. . .] [we ought to undertake to form] the nations at war with those powers into a [league to be as permanent as] [. . .]
          
        